Exhibit 10.3








--------------------------------------------------------------------------------







MASTER TRUST RECEIVABLES TRANSFER AGREEMENT


among


VERIZON DPPA MASTER TRUST,
as Transferor


CELLCO PARTNERSHIP d/b/a VERIZON WIRELESS,
as Servicer


and


VERIZON ABS LLC,
as Depositor








Dated as of November 2, 2020









--------------------------------------------------------------------------------










--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
 
ARTICLE I
USAGE AND DEFINITIONS
1
Section 1.1.
Usage and Definitions
1
ARTICLE II
TRANSFER OF MASTER TRUST TRANSFERRED PROPERTY
1
Section 2.1.
Transfers and Absolute Assignments of Master Trust Transferred Property
1
Section 2.2.
Acquisition of Receivables
3
Section 2.3.
Acknowledgement of Further Assignments
4
Section 2.4.
Savings Clause
4
ARTICLE III
REPRESENTATIONS AND WARRANTIES
4
Section 3.1.
Master Trust Representations and Warranties
4
Section 3.2.
Master Trust Representations and Warranties About Pools of Receivables
Transferred by the Master Trust
5
Section 3.3.
Representations and Warranties About Each Receivable
7
Section 3.4.
Servicer Acquisition of Receivables for Breach of Representations
8
Section 3.5.
Depositor’s Representations and Warranties
10
Section 3.6.
Servicer’s Representations and Warranties
11
ARTICLE IV
MASTER TRUST’S AGREEMENTS
12
Section 4.1.
Financing Statements
12
Section 4.2.
No Transfer or Lien by the Master Trust
13
Section 4.3.
Expenses
13
Section 4.4.
Master Trust Records
13
Section 4.5.
Review of Master Trust’s Records
13
Section 4.6.
Review of Servicer’s Records
14
Section 4.7.
Acquisition of Bankruptcy Surrendered Receivables
14
ARTICLE V
OTHER AGREEMENTS
15
Section 5.1.
No Petition
15
Section 5.2.
Limited Recourse
15
Section 5.3.
Termination
15
Section 5.4.
Merger, Consolidation, Succession or Assignment
15
ARTICLE VI
MISCELLANEOUS
15
Section 6.1.
Amendments
15
Section 6.2.
Benefit of Agreement; Third-Party Beneficiaries
16
Section 6.3.
Notices
17
Section 6.4.
GOVERNING LAW
17
Section 6.5.
Submission to Jurisdiction
17
Section 6.6.
WAIVER OF JURY TRIAL
17
Section 6.7.
No Waiver; Remedies
18
Section 6.8.
Severability
18





i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


Section 6.9.
Headings
18
Section 6.10.
Counterparts
18
Section 6.11.
Agreements of the Master Trust
18
Section 6.12.
Electronic Signatures
18
 


   
SCHEDULE A

 SA-1
EXHIBIT A
 
EA-1
SCHEDULE I TO EXHIBIT A

 SCH-I
SCHEDULE II TO EXHIBIT A

 SCH-II

ii

--------------------------------------------------------------------------------

MASTER TRUST RECEIVABLES TRANSFER AGREEMENT, dated as of November 2, 2020 (this
“Agreement”), among VERIZON DPPA MASTER TRUST, a Delaware statutory trust (the
“Master Trust”), CELLCO PARTNERSHIP d/b/a VERIZON WIRELESS, a Delaware general
partnership (“Cellco”) and VERIZON ABS LLC, a Delaware limited liability
company, as depositor (the “Depositor”).
BACKGROUND
In the normal course of its business, the Master Trust acquires from certain
originators device payment plan agreements under contracts entered into by such
originators or Verizon Wireless Services, LLC or another affiliate of such
originators, as agent of each originator.
In connection with a securitization transaction sponsored by Cellco in which
Verizon Owner Trust 2020-C, as issuer (the “Issuer”) will issue Notes secured by
a pool of Receivables consisting of device payment plan agreements, the Master
Trust has determined to transfer a pool of Receivables and related property on
the Closing Date and additional pools of Receivables and related property from
time to time to the Depositor, who will subsequently transfer them to the
Issuer.
The parties agree as follows:
ARTICLE I
USAGE AND DEFINITIONS
Section 1.1.      Usage and Definitions.  Capitalized terms used but not defined
in this Agreement are defined in Appendix A to the Transfer and Servicing
Agreement, dated as of November 2, 2020, among the Issuer, the Depositor and
Cellco, as servicer (in such capacity, the “Servicer”), as marketing agent (in
such capacity, the “Marketing Agent”) and as custodian (in such capacity, the
“Custodian”).  Appendix A also contains usage rules that apply to this
Agreement.  Appendix A is incorporated by reference into this Agreement.
ARTICLE II
TRANSFER OF MASTER TRUST TRANSFERRED PROPERTY
Section 2.1.      Transfers and Absolute Assignments of Master Trust Transferred
Property.
(a)            Transfer and Absolute Assignment of Initial Receivables. 
Effective on the Closing Date and immediately before the transactions under the
Transfer and Servicing Agreement, the Trust Agreement and the Indenture, the
Master Trust transfers and absolutely assigns to the Depositor, without recourse
(other than the obligations of the Servicer with respect to such Receivables
under this Agreement), all of the Master Trust’s right, title and interest,
whether now owned or later acquired, in the Initial Receivables acquired by it
from time to time from various Originators and the other related Master Trust
Transferred Property.  The Initial Receivables transferred by the Master Trust
will be set forth in the electronic file delivered to the Depositor on the
Closing Date.
1

--------------------------------------------------------------------------------

(b)            Transfers and Absolute Assignments of Additional Receivables. 
Subject to the satisfaction of the conditions in Section 2.1(d), effective on
each Acquisition Date, the Master Trust will transfer and absolutely assign to
the Depositor, without recourse (other than the obligations of the Servicer with
respect to such Receivables under this Agreement), all of the Master Trust’s
right, title and interest, whether then owned or later acquired, in the related
Additional Receivables acquired by it from time to time from various Originators
and the other related Master Trust Transferred Property.  The Administrator,
with the assistance of the Master Trust, will select each pool of Additional
Receivables to be transferred and assigned by the Master Trust and acquired by
the Depositor (and subsequently the Issuer) on each Acquisition Date, which
Receivables will be set forth in the electronic file containing the Schedule of
Receivables delivered on the date of the Transfer Notice for such Acquisition
Date.
(c)            No Assumption of Obligations.  These transfers and absolute
assignments do not, and are not intended to, include any obligation of the
Master Trust, the Servicer or any Originator to the Obligors or any other Person
relating to the Receivables and the other Master Trust Transferred Property, and
the Depositor does not assume any of these obligations.
(d)            Conditions for Transfers of Additional Receivables.  The
transfers and absolute assignments of the Additional Receivables and the other
related Master Trust Transferred Property on each Acquisition Date will be
subject to the satisfaction of the following conditions on or before such
Acquisition Date:
(i)            Transfer Notice.  At least two (2) Business Days before each
Acquisition Date, the Administrator shall deliver to the Depositor, the Issuer
and the Indenture Trustee a Transfer Notice for the Additional Receivables to be
transferred and absolutely assigned on that Acquisition Date, which will specify
the Additional Receivables Transfer Amount, and will have delivered with it an
electronic file containing the Schedule of Receivables; and
(ii)            Master Trust’s Certifications.  The Master Trust, on such
Acquisition Date, certifies that:


(A)
as of such Acquisition Date, (1) the Master Trust is Solvent and will not become
insolvent as a result of the absolute assignment of the related Additional
Receivables on the Acquisition Date, (2) the Master Trust does not intend to
incur or believe that it would incur debts that would be beyond the Master
Trust’s ability to pay as the debts matured and (3) the absolute assignment of
the related Additional Receivables is not made by the Master Trust with actual
intent to hinder, delay or defraud any Person;


(B)
the Master Trust’s representations and warranties in Sections 3.1 and 3.2
(solely with respect to the related Additional Receivables transferred on such
Acquisition Date) will be true and correct as of the Acquisition Date; and

2

--------------------------------------------------------------------------------


(C)
the Master Trust has complied, or has caused the Master Trust Administrator to
comply, with the requirements of Section 9.7(a) of the Master Collateral Agency
Agreement with respect to the release of Receivables from the lien of the Master
Collateral Agency Agreement.

(iii)            Servicer Certifications.  The Servicer, on such Acquisition
Date, certifies that each of the Servicer’s representations and warranties in
Sections 3.3, solely with respect to the related Additional Receivables, and 3.6
will be true and correct as of such Acquisition Date.
The delivery by the Administrator, on behalf of the Master Trust, of the
Transfer Notice will be considered a certification by the Master Trust and the
Servicer that the conditions set forth in this Section 2.1(d) have been
satisfied or will be satisfied on the Acquisition Date.
Section 2.2.      Acquisition of Receivables.
(a)            Acquisition of Initial Receivables.  In consideration for the
Initial Receivables and the other related Master Trust Transferred Property, the
Depositor will distribute to the Master Trust $811,226,711.73 in the aggregate
on the Closing Date, and will transfer a portion of the Class A Certificate to
the Master Trust, in proportion to the Initial Receivables transferred by the
Master Trust to the Depositor.  The Master Trust hereby directs the Depositor to
issue the portion of the Class A Certificate referenced in the immediately
preceding sentence in the name of the True Up Trust, as a distribution from the
Master Trust to the True Up Trust, as the sole equityholder of the Master
Trust.  The Depositor, on the one hand, and the Master Trust, on the other hand,
represents and warrants to the other that the amount distributed by the
Depositor to the Master Trust on the Closing Date, together with the portion of
the Class A Certificate allocated to the Master Trust, is equal to the fair
market value of the Initial Receivables and the other related Master Trust
Transferred Property transferred by the Master Trust to the Depositor on the
Closing Date.
(b)            Acquisition of Additional Receivables.  In consideration for the
Additional Receivables and the other related Master Trust Transferred Property
transferred by the Master Trust, the Depositor will (i) distribute to the Master
Trust the Additional Receivables Cash Transfer Amount for such Additional
Receivables on the related Acquisition Date, and (ii) make a distribution to, or
at the written direction of, the Master Trust in an amount equal to the excess,
if any, of the Additional Receivables Transfer Amount over the Additional
Receivables Cash Transfer Amount for such Additional Receivables, in the form of
an increase in the beneficial interest in the Issuer, as evidenced by the
portion of the Class A Certificate allocated to the Master Trust, in proportion
to the Additional Receivables transferred by the Master Trust on such
Acquisition Date.  The Master Trust, on the one hand, and the Depositor, on the
other hand, represents and warrants to the other that the aggregate amount set
forth in clauses (i) and (ii) of the immediately preceding sentence distributed
by the Depositor to the Master Trust on such Acquisition Date will equal the
fair market value of the Additional Receivables and the other related Master
Trust Transferred Property transferred by the Master Trust to the Depositor on
such Acquisition Date.
3

--------------------------------------------------------------------------------

Section 2.3.      Acknowledgement of Further Assignments.  The Master Trust
acknowledges that (a) under the Transfer and Servicing Agreement, the Depositor
will transfer and assign all of its right, title and interest in the Master
Trust Transferred Property and related property and rights to the Issuer and (b)
under the Indenture, the Issuer will assign and pledge the Master Trust
Transferred Property and related property and rights to the Indenture Trustee
for the benefit of the Secured Parties.
Section 2.4.      Savings Clause.  The Master Trust and the Depositor intend
that each assignment under this Agreement be an absolute assignment of the
Master Trust Transferred Property, conveying good title to the Master Trust
Transferred Property free and clear of any Lien, other than Permitted Liens,
from the Master Trust to the Depositor.  The Master Trust and the Depositor
intend that the Master Trust Transferred Property transferred by the Master
Trust not be a part of the Master Trust’s estate if there is a bankruptcy or
insolvency of the Master Trust.  If, despite the intent of the Master Trust and
the Depositor, a transfer of the Master Trust Transferred Property transferred
by the Master Trust under this Agreement is determined to be a pledge for a
financing or is determined not to be an absolute assignment, the Master Trust
Grants to the Depositor a security interest in the Master Trust’s right, title
and interest in the Master Trust Transferred Property transferred by it to
secure a loan in an amount equal to all amounts payable by the Master Trust
under this Agreement, all amounts payable as principal of or interest on the
Notes, all amounts payable as Servicing Fees under the Transfer and Servicing
Agreement and all other amounts payable by the Issuer under the Transaction
Documents.  In that case, this Agreement will be a security agreement under Law
and the Depositor will have the rights and remedies of a secured party and
creditor under the UCC.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.1.      Master Trust Representations and Warranties.  The Master Trust
makes the following representations and warranties on which the Depositor is
relying in acquiring the Master Trust Transferred Property transferred by the
Master Trust.  The representations and warranties are made as of the Closing
Date and as of each Acquisition Date and will survive the transfer and absolute
assignment of the applicable Master Trust Transferred Property by the Master
Trust to the Depositor under this Agreement and by the Depositor to the Issuer
under the Transfer and Servicing Agreement and the pledge of the Master Trust
Transferred Property by the Issuer to the Indenture Trustee under the Indenture:
(a)            Organization and Good Standing.  It is a statutory trust duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has full power and authority to own its properties and to conduct
its business as such properties are currently owned and such business is
presently conducted, and to execute, deliver and perform its obligations under
this Agreement and each other Transaction Document to which it is a party.
(b)            Due Qualification.  It is duly qualified to do business, is in
good standing as a foreign entity (or is exempt from such requirements) and has
obtained all necessary licenses and approvals in each jurisdiction in which the
conduct of its business requires such qualification, licenses or approvals,
except where the failure to so qualify or obtain licenses or approvals would not
reasonably be expected to have a Material Adverse Effect.
4

--------------------------------------------------------------------------------

(c)             Authorization and No Contravention.  The execution, delivery and
performance by it of this Agreement, the other Transaction Documents to which it
is a party and the other documents to be delivered by it hereunder or
thereunder: (i) are within its trust powers, (ii) have been duly authorized by
it by all necessary action, (iii) do not contravene (A) its organizational
documents, (B) any Law applicable to it, (C) any contractual restriction binding
on or affecting it or its property or (D) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, except, in each
case of (A), (B), (C) or (D), where such contravention would not reasonably be
expected to have a Material Adverse Effect and (iv) do not result in or require
the creation of any Adverse Claim upon or with respect to any of its
properties.  This Agreement and each of the other Transaction Documents to which
it is a party have been duly executed and delivered by it.
(d)            No Consent Required.  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by it of this Agreement
or any other Transaction Document to which it is a party, except for the filing
of the UCC financing statements as required by this Agreement.
(e)              Binding Obligation.  This Agreement and each other Transaction
Document to which it is a party constitutes, when duly executed and delivered by
each other party hereto and thereto, a legal, valid and binding obligation of
it, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar Laws
affecting creditors’ rights generally or by general principles of equity.
(f)                Bulk Sales Act.  No transaction contemplated hereby requires
compliance with any bulk sales act or similar Law.
(g)         Compliance with Law.  It has complied in all material respects with
all applicable Laws to which it may be subject, except where the failure to do
so, individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
(h)            No Proceedings.  There are no actions, suits, investigations or
other proceedings pending, or to its knowledge threatened, against or affecting
it or any of its properties, that (i) if adversely determined (individually or
in the aggregate), would reasonably be expected to have a Material Adverse
Effect or (ii) involve any Transaction Document or any transaction contemplated
thereby and as to which there is a reasonable possibility of a materially
adverse decision.
(i)               Not an Investment Company.  It is not and is not controlled
by, an “investment company” registered or required to be registered under the
Investment Company Act.
Section 3.2.      Master Trust Representations and Warranties About Pools of
Receivables Transferred by the Master Trust.  The Master Trust makes the
following representations and warranties about each pool of Receivables
transferred by the Master Trust on which the Depositor is relying in acquiring
the applicable Receivables and the other related Master Trust Transferred
Property.  The representations and warranties are made as of the Closing Date
(for the Initial Receivables) and each Acquisition Date (for the related
Additional Receivables) and will survive the transfer and assignment of the
Master Trust Transferred Property transferred by the Master
5

--------------------------------------------------------------------------------

Trust to the Depositor under this Agreement and by the Depositor to the Issuer
under the Transfer and Servicing Agreement and the pledge of the Master Trust
Transferred Property by the Issuer to the Indenture Trustee under the Indenture,
and may not be waived by the Depositor.
(a)            Valid Assignment.  This Agreement evidences a valid absolute
assignment of the Master Trust Transferred Property transferred by the Master
Trust to the Depositor, enforceable against creditors of, purchasers from and
transferees and absolute assignees of the Master Trust.
(b)            Good Title to Master Trust Transferred Property.  Immediately
prior to the transfer and absolute assignment by it under this Agreement of any
Master Trust Transferred Property, the Master Trust was the owner of, and had
good title to, such Master Trust Transferred Property, free and clear of any
Lien, other than Permitted Liens.
(c)               Security Interest in Master Trust Transferred Property.
(i)            The Depositor will have, immediately following completion of the
transfer and absolute assignment pursuant to this Agreement, a valid and
continuing ownership interest, which is a first priority perfected security
interest (as such term is used in Article 9 of the applicable UCC) enforceable
as such against creditors of and lenders to it, in the Master Trust Transferred
Property transferred by the Master Trust free and clear of any Lien, other than
Permitted Liens.
(ii)            Other than pursuant to this Agreement, the Master Trust has not
pledged, assigned, transferred or granted a security interest in, or otherwise
conveyed, any of the Master Trust Transferred Property.  The Master Trust has
not authorized the filing of and is not aware of any financing statements
against it that include a description of collateral covering any Master Trust
Transferred Property transferred by it under this Agreement other than any
financing statement filed in connection with this Agreement or any other
Transaction Document.
(iii)            The Master Trust has caused as of the Closing Date, and will
cause, as of each Acquisition Date, the delivery to the Administrator and the
Depositor in proper form for filing, and has caused the filing of (or will cause
the filing of within ten (10) days following the Closing Date or the related
Acquisition Date, as applicable), in each case, all appropriate financing
statements and financing statement amendments in the proper filing office in the
appropriate jurisdictions under the applicable Law in order to perfect and
maintain perfected the conveyance of the Master Trust Transferred Property
transferred by the Master Trust.
(d)            No Adverse Selection.  None of the Administrator, the Master
Trust or any of their respective Affiliates has selected any Receivables to be
transferred and assigned to the Depositor on the Closing Date or the applicable
Acquisition Date through a process that is intended to be adverse to the
Depositor or the Depositor’s assignees.
(e)            Schedule of Receivables.  The Schedule of Receivables contains an
accurate and complete list of unique asset identifying information for the
Receivables transferred by the Master Trust.
6

--------------------------------------------------------------------------------

(f)            Underwriting Procedures.  The Receivables were originated in
accordance with all applicable requirements of the Underwriting Procedures of
the applicable Originator in all material respects.
(g)            Accounts.  Each Receivable is (A) if the Receivable is not
secured by the related Device, an “account” or “payment intangible,” or (B) if
the Receivable is secured by the related Device, “chattel paper,” in each case,
within the meaning of the applicable UCC.
(h)             No Defenses.  There is no right of rescission, setoff,
counterclaim or defense asserted or threatened against any of the Receivables,
including by reason of the Marketing Agent’s failure to make, or to cause the
related Originator to make, any Upgrade Payments related to an Upgrade Offer.
Section 3.3.      Representations and Warranties About Each Receivable.  With
respect to the Receivables transferred by the Master Trust to the Depositor
under this Agreement, the Servicer represents and warrants that each Receivable
transferred and absolutely assigned by the Master Trust to the Depositor under
this Agreement is an Eligible Receivable (the “Eligibility Representation”). 
Such representation and warranty is made as of the Closing Date (for the Initial
Receivables) and each Acquisition Date (for the related Additional Receivables)
or other dates stated and will survive the transfer and absolute assignment of
the Receivables transferred by the Master Trust to the Depositor under this
Agreement and by the Depositor to the Issuer under the Transfer and Servicing
Agreement and the pledge of such Receivables by the Issuer to the Indenture
Trustee under the Indenture.  Any inaccuracy in the Eligibility Representation
will be deemed not to constitute a breach of the Eligibility Representation if
such inaccuracy does not affect the ability of the Issuer to receive and retain
payment in full on such Receivable on the terms and conditions and within the
timeframe set forth in the underlying device payment plan agreement.  A
Receivable will be an Eligible Receivable if:
(a)            as of the related Cutoff Date, the Obligor on the account for
such Receivable had a billing address in the United States or in a territory of
the United States;
(b)            as of the related Cutoff Date, the remaining term of the
Receivable is less than or equal to 24 months;
(c)            the Receivable did not contain a contractual right to an upgrade
of the Device related to such device payment plan agreement, at the time such
Receivable was originated;
(d)            the origination date of the Receivable was at least fifteen (15)
days prior to the related Cutoff Date;
(e)           as of the related Cutoff Date, as indicated on the records of the
Servicer or one of its Affiliates, the Obligor on the account for such
Receivable maintains service with Verizon Wireless;
(f)            under the Receivable, there is no prepayment penalty;
7

--------------------------------------------------------------------------------

(g)            as of the related Cutoff Date, as indicated on the records of the
Servicer or one of its Affiliates, the Receivable is not associated with the
account of a business customer or government customer;
(h)            as of the related Cutoff Date, the Obligor on the account for
such Receivable is not indicated to be subject to a current bankruptcy
proceeding on the records of the Servicer or one of its Affiliates, acting as
its agent;
(i)            as of the related Cutoff Date, the Receivable is not a Receivable
that is part of an account (A) on which any amount is thirty-one (31) days or
more Delinquent by the Obligor or (B) that is in “suspend” or “disconnect”
status (including as a result of the application of the Servicemembers Civil
Relief Act, as amended) in accordance with the Servicing Procedures;
(j)            the Receivable is denominated and payable only in U.S. dollars;
(k)            the Obligor under such Receivable is required to make payments no
less frequently than monthly under the related device payment plan agreement;
(l)            as of the related Cutoff Date, the outstanding balance of the
Receivable does not exceed $3,000;
(m)      as of the related Cutoff Date, either (i) at least one (1) monthly
payment made by the Obligor under the related device payment plan agreement has
been received with respect to the related Receivable or (ii) the related Obligor
has at least one (1) year of Customer Tenure with Verizon Wireless;
(n)            the Receivable was originated in, and is subject to the Laws of,
a jurisdiction which permits the transfer and assignment of the Receivable, and
the terms of the Receivable do not contain a requirement that the related
Obligor consent to the transfer or assignment of the rights to payment of the
related Originator under such Receivable;
(o)            at the time of origination, the Receivable complied in all
material respects with any requirements of Law applicable thereto;
(p)            the Receivable constitutes the legal and binding obligation of
the related Obligor enforceable against such Obligor in accordance with its
terms (except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or similar Laws relating to and limiting creditors’
rights generally and by general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or in law)); and
(q)            as of the related Cutoff Date, neither the Servicer’s receivables
systems nor the Receivable File indicates that the Receivable was satisfied or
rescinded.
Section 3.4.      Servicer Acquisition of Receivables for Breach of
Representations.
(a)            Investigation of Breach.  If a Responsible Person of the Servicer
receives written notice from the Depositor, the Administrator or the Indenture
Trustee that the Eligibility Representation was breached when made, then, in
each case, the Servicer (or if Cellco is no longer
8

--------------------------------------------------------------------------------

the Servicer, then Cellco in its individual capacity) will investigate the
Receivable to confirm the breach and determine if the breach has a material
adverse effect on the Issuer.  The Servicer (or if Cellco is no longer the
Servicer, then Cellco in its individual capacity) will have the option to cure
such breach.  For the avoidance of doubt, the Indenture Trustee shall have no
obligation to give the notice set forth in the first sentence of this Section
unless a Responsible Person of the Indenture Trustee has actual knowledge of
such breach or has received written notice identifying the specific Receivable
or Receivables for which the Eligibility Representation was breached.  None of
the Depositor, the Owner Trustee, the Indenture Trustee (including in its
capacity as Successor Servicer), the Parent Support Provider, the Marketing
Agent or the Administrator will have an obligation to investigate whether a
breach of the Eligibility Representation has occurred or whether any Receivable
is required to be acquired under this Section 3.4.  In addition, with respect to
60-Day Delinquent Receivables subject to an Asset Representations Review, the
Servicer will have the sole ability to determine if there was non-compliance
with the Eligibility Representation made by it with respect to those 60-Day
Delinquent Receivables that constitutes a breach, and whether to reacquire or
acquire, as applicable, those Receivables from the Issuer.
(b)            Acquisition of Receivables; Payment of Acquisition Amount.  If
the Servicer chooses to cure a breach of the Eligibility Representation that has
a material adverse effect on the Issuer, such breach must be cured by the
Servicer by the end of the second month following the month the Responsible
Person of the Servicer received written notice of the breach as set forth
above.  If such breach (i) is not cured and (ii) had a material adverse effect
on the Issuer, then the Servicer must acquire any such Receivable transferred by
the Master Trust to the Depositor for which the Eligibility Representation was
breached.  The Servicer will acquire the Receivables transferred by the Master
Trust to the Depositor as described in the immediately preceding sentence by
remitting the Acquisition Amount for the related Receivables on or before the
Business Day before the Payment Date following the end of the second month
referenced in the first sentence hereof (or, with satisfaction of the Rating
Agency Condition, on such Payment Date).
(c)            Transfer and Assignment of Acquired Receivable.  When the
Servicer’s payment of the Acquisition Amount for the applicable Receivables
becomes included in Available Funds for a Payment Date, the Issuer will be
deemed to have transferred and absolutely assigned to the Servicer, effective as
of the last day of the Collection Period before the related Collection Period,
all of the Issuer’s right, title and interest in such Receivables and all
security and documents relating to such Receivables.  The transfer and absolute
assignment will not require any action by the Depositor, the Issuer or the
Indenture Trustee and will be without recourse, representation or warranty by
the Depositor or the Issuer, except that such Receivables are free of any Liens,
other than Permitted Liens.  After the transfer and absolute assignment, the
Servicer will mark its receivables systems to indicate that the receivables are
no longer Receivables and may take any action necessary or advisable to transfer
and absolutely assign the Acquired Receivables, free from any Lien of the
Depositor, the Issuer or the Indenture Trustee.
(d)            Acquisition Sole Remedy.  The sole remedy against the Servicer
for a breach of an Eligibility Representation is to require the Servicer to
acquire the related Receivables under this Section 3.4.  The Depositor will
enforce the Servicer’s acquisition obligation under this Section 3.4.  For the
avoidance of doubt, nothing contained in this Section 3.4(d) shall limit any
remedy of the Issuer against the Parent Support Provider contained in the Parent
Support Agreement.
9

--------------------------------------------------------------------------------

(e)            Removal or Resignation of Cellco as Servicer.  Notwithstanding
anything to the contrary in this Agreement or in any other Transaction Document,
immediately upon the resignation or removal of Cellco as Servicer pursuant to
Sections 7.1 or 7.2 of the Transfer and Servicing Agreement, Cellco, in its
individual capacity, will be required to assume the obligation to acquire
Receivables as set forth in this Section 3.4 without further action.
(f)            Dispute Resolution.  The Servicer and the Master Trust agree to
be bound by the dispute resolution provisions in Section 11.2 of the Transfer
and Servicing Agreement as if they were part of this Agreement.
Section 3.5.      Depositor’s Representations and Warranties.  The Depositor
represents and warrants to the Master Trust and the Servicer as of the Closing
Date and each Acquisition Date:
(a)                Organization and Good Standing. The Depositor is a validly
existing limited liability company in good standing under the laws of the State
of Delaware and has full power and authority to own its properties and conduct
its business as presently owned or conducted, and to execute, deliver and
perform its obligations under this Agreement and each other Transaction Document
to which it is a party.
(b)            Due Qualification. The Depositor is duly qualified to do
business, is in good standing as a foreign limited liability company (or is
exempt from such requirements) and has obtained all necessary licenses and
approvals in each jurisdiction in which the conduct of its business requires
such qualification, licenses or approvals, except where the failure to so
qualify or obtain licenses or approvals would not reasonably be expected to have
a Material Adverse Effect.
(c)                Due Authorization. The execution, delivery, and performance
of this Agreement and each other Transaction Document to which it is a party,
have been duly authorized by the Depositor by all necessary limited liability
company action on the part of the Depositor.
(d)              No Proceedings. There are no actions, suits, investigations or
other proceedings pending, or to its knowledge threatened, against the Depositor
or any of its properties: (i) asserting the invalidity of this Agreement or any
other Transaction Document to which it is a party; (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document to which it is a party; or (iii) seeking any
determination or ruling that might have a Material Adverse Effect on the
performance by the Depositor of its obligations under, or the validity or
enforceability of, this Agreement or any other Transaction Document to which it
is a party.
(e)            All Consents. All authorizations, consents, orders or approvals
of or registrations or declarations with any Governmental Authority required to
be obtained, effected or given to it, if any, in connection with the execution
and delivery of this Agreement and each other Transaction Document to which it
is a party and the performance of the transactions contemplated by this
Agreement or any other Transaction Document by the Depositor, in each case, have
been duly obtained, effected or given and are in full force and effect, except
for those which the failure to obtain would not reasonably be expected to have a
Material Adverse Effect.
10

--------------------------------------------------------------------------------

(f)            Binding Obligation. This Agreement and each other Transaction
Document to which it is a party constitutes, when duly executed and delivered by
each other party hereto and thereto, a legal, valid and binding obligation of
the Depositor, enforceable against it in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar Laws
affecting creditors’ rights generally or by general principles of equity.
(g)            No Conflict. The execution and delivery of this Agreement or any
other Transaction Document to which it is a party by the Depositor, and the
performance by it of the transactions contemplated by the Transaction Documents
and the fulfillment of the terms hereof and thereof applicable to the Depositor,
(i) do not contravene (A) its limited liability company agreement, (B) any
contractual restriction binding on or affecting it or its property or (C) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
its property, except, in each case of (A), (B) or (C), where such contravention
would not reasonably be expected to have a Material Adverse Effect and (ii) do
not result in or require the creation of any Adverse Claim upon or with respect
to any of its properties.
(h)            No Violation. The execution and delivery of this Agreement by the
Depositor, the performance by the Depositor of the transactions contemplated by
this Agreement or any other Transaction Document to which it is a party and the
fulfillment of the terms hereof and thereof applicable to the Depositor will not
violate any Law applicable to the Depositor, except where such violation would
not reasonably be expected to have a Material Adverse Effect.
Section 3.6.      Servicer’s Representations and Warranties.  The Servicer
represents and warrants to the Depositor as of the Closing Date and each
Acquisition Date:
(a)              Organization and Good Standing. The Servicer is a validly
existing partnership in good standing under the laws of the State of Delaware
and has full power and authority to own its properties and conduct its servicing
business as presently owned or conducted, and to execute, deliver and perform
its obligations under this Agreement and each other Transaction Document to
which it is a party.
(b)              Due Qualification. The Servicer is duly qualified to do
business, is in good standing as a foreign entity (or is exempt from such
requirements) and has obtained all necessary licenses and approvals in each
jurisdiction in which the servicing of the Receivables requires such
qualification, licenses or approvals, except where the failure to so qualify or
obtain licenses or approvals would not reasonably be expected to have a Material
Adverse Effect.
(c)             Due Authorization. The execution, delivery, and performance of
this Agreement and each other Transaction Document to which it is a party, have
been duly authorized by the Servicer by all necessary partnership action on the
part of the Servicer.
(d)            No Proceedings. There are no actions, suits, investigations or
other proceedings pending, or to its knowledge threatened, against the Servicer
or any of its properties: (i) asserting the invalidity of this Agreement or any
other Transaction Document to which it is a party; (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document to which it is a party; or (iii) seeking any
determination or
11

--------------------------------------------------------------------------------

ruling that might have a Material Adverse Effect on the performance by the
Servicer of its obligations under, or the validity or enforceability of, this
Agreement or any other Transaction Document to which it is a party.
(e)            All Consents. All authorizations, consents, orders or approvals
of or registrations or declarations with any Governmental Authority required to
be obtained, effected or given to it, if any, in connection with the execution
and delivery of this Agreement and each other Transaction Document to which it
is a party and the performance of the transactions contemplated by this
Agreement or any other Transaction Document by the Servicer, in each case, have
been duly obtained, effected or given and are in full force and effect, except
for those which the failure to obtain would not reasonably be expected to have a
Material Adverse Effect.
(f)               Binding Obligation. This Agreement and each other Transaction
Document to which it is a party constitutes, when duly executed and delivered by
each other party hereto and thereto, a legal, valid and binding obligation of
the Servicer, enforceable against it in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar Laws
affecting creditors’ rights generally and, if applicable, the rights of
creditors from time to time in effect or by general principles of equity.
(g)               No Conflict. The execution and delivery of this Agreement or
any other Transaction Document to which it is a party by the Servicer, and the
performance by it of the transactions contemplated by the Transaction Documents
and the fulfillment of the terms hereof and thereof applicable to the Servicer,
(i) do not contravene (A) the organizational documents of the Servicer, (B) any
contractual restriction binding on or affecting it or its property, or (C) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
its property, except, in each case of (A), (B) or (C), where such contravention
would not reasonably be expected to have a Material Adverse Effect and (ii) do
not result in or require the creation of any Adverse Claim upon or with respect
to any of its properties.
(h)          No Violation. The execution and delivery of this Agreement by the
Servicer, the performance by the Servicer of the transactions contemplated by
this Agreement or any other Transaction Document to which it is a party and the
fulfillment of the terms hereof and thereof applicable to the Servicer will not
violate any Law applicable to the Servicer, except where such violation would
not reasonably be expected to have a Material Adverse Effect.
ARTICLE IV
MASTER TRUST’S AGREEMENTS
Section 4.1.      Financing Statements.
(a)            Filing of Financing Statements.  The Master Trust will file, or
will cause to be filed, financing and continuation statements, and amendments to
the statements, in the jurisdictions and with the filing offices necessary to
perfect the Depositor’s interest in the Master Trust Transferred Property
transferred by the Master Trust.  The Master Trust will promptly deliver, or
will cause to be delivered, to the Depositor file-stamped copies of, or filing
receipts for, any financing statement, continuation statement and amendment to a
previously filed financing statement.
12

--------------------------------------------------------------------------------

(b)            Depositor Authorized to File Financing Statements.  The Master
Trust authorizes the Depositor to file financing and continuation statements,
and amendments to the statements, in the jurisdictions and with the filing
offices as the Depositor may determine are necessary or advisable to perfect the
Depositor’s interest in the Master Trust Transferred Property.  The financing
and continuation statements may describe the Master Trust Transferred Property
as the Depositor may reasonably determine to perfect the Depositor’s interest in
the Master Trust Transferred Property.
(c)            Relocation of the Master Trust.  The Master Trust will notify the
Depositor at least ten (10) days before a relocation of its chief executive
office or jurisdiction of organization if it could require the filing of a new
financing statement or an amendment to a previously filed financing statement
under Section 9-307 of the UCC.  If required, the Master Trust will promptly
file, or will cause to be filed, new financing statements or amendments to all
previously filed financing statements.  The Master Trust will maintain its chief
executive office within the United States and will maintain its jurisdiction of
organization in only one State.  The Master Trust will notify the Depositor of
any change in its immediate ownership or any decision to appoint a new trustee
of the Master Trust.
(d)            Change of the Master Trust’s Name.  The Master Trust will notify
the Depositor at least ten (10) days before any change in its name that could
make a financing statement filed under this Section 4.1 seriously misleading
under Section 9-506 of the UCC.  If required, the Master Trust will promptly
file, or will cause to be filed, amendments to all previously filed financing
statements.
Section 4.2.      No Transfer or Lien by the Master Trust.  Except for the
transfer and absolute assignment under this Agreement, the Master Trust will not
transfer or absolutely assign any Master Trust Transferred Property transferred
and absolutely assigned by it under this Agreement to another Person or Grant or
allow a Lien, other than a Permitted Lien, on an interest in any such Master
Trust Transferred Property.  The Master Trust will defend the Depositor’s
interest in the Master Trust Transferred Property transferred and absolutely
assigned by it to the Depositor against claims of third parties claiming through
the Master Trust.
Section 4.3.      Expenses.  The Master Trust will pay all expenses to perform
its obligations under this Agreement and the Depositor’s reasonable expenses to
perfect the Depositor’s interest in the Master Trust Transferred Property
transferred by the Master Trust to the Depositor and to enforce the Master
Trust’s obligations under this Agreement.
Section 4.4.      Master Trust Records.  The Master Trust will mark its records
to indicate that any Receivable absolutely assigned by it to the Depositor is
owned by the Depositor or its assignee on the related Acquisition Date and will
not change the indication until the Receivable has been paid in full by the
Obligor, acquired by the Servicer or the Marketing Agent or sold to a third
party, as applicable, under a Transaction Document.
Section 4.5.      Review of Master Trust’s Records.  The Master Trust will
maintain records and documents relating to its performance under this Agreement
according to its customary business practices.  Upon reasonable request not more
than once during any calendar year, and with reasonable notice, the Master Trust
will give the Depositor (or its representatives) access to
13

--------------------------------------------------------------------------------

the records and documents to conduct a review of the Master Trust.  Any access
or review will be conducted at the Master Trust’s offices during its normal
business hours at a time reasonably convenient to the Master Trust and in a
manner that will minimize disruption to its business operations.  Any access or
review will be subject to the Master Trust’s security, confidentiality and
privacy policies and any legal, regulatory and data protection policies.
Section 4.6.      Review of Servicer’s Records.  Upon reasonable request not
more than once during any calendar year, and with reasonable notice, the
Servicer will give the Depositor (or its representative) access to the records
and documents to conduct a review of the Servicer’s performance under this
Agreement and the Eligibility Representations made by the Servicer about the
Receivables absolutely assigned by the Master Trust to the Depositor.  Any
access or review will be conducted at the Servicer’s offices during its normal
business hours at a time reasonably convenient to the Servicer and in a manner
that will minimize disruption to its business operations.  Any access or review
will be subject to the Servicer’s security, confidentiality and privacy policies
and any regulatory, legal or data protection policies.
Section 4.7.      Acquisition of Bankruptcy Surrendered Receivables.
(a)            Acquisition of Bankruptcy Surrendered Receivables; Payment of
Acquisition Amount.  If a Receivable becomes a Bankruptcy Surrendered
Receivable, the Servicer (or if Cellco is no longer the Servicer, then Cellco in
its individual capacity) must acquire any such Receivable from the Issuer,
subject to the last sentence of this Section 4.7(a).  The Servicer will acquire
any Bankruptcy Surrendered Receivables by remitting the Acquisition Amount for
the related Bankruptcy Surrendered Receivables on or prior to the second
Business Day before the Payment Date related to the Collection Period during
which the Receivable became a Bankruptcy Surrendered Receivable.  The aggregate
Principal Balance of all Bankruptcy Surrendered Receivables acquired by the
Servicer, in the aggregate, will not exceed five percent (5%) of the aggregate
Principal Balance of all Receivables (calculated as of the Initial Cutoff Date)
transferred by the Master Trust to the Depositor and by the Depositor to the
Issuer on the Closing Date, and the Servicer shall not be required to acquire
any Bankruptcy Surrendered Receivables in excess of such limit.
(b)            Transfer and Assignment of Acquired Receivables.  When a
Servicer’s payment of the Acquisition Amount for the Master Trust’s Bankruptcy
Surrendered Receivables becomes included in Available Funds for a Payment Date,
the Issuer will be deemed to have transferred and absolutely assigned to the
Servicer, effective as of the last day of the Collection Period before the
related Collection Period, all of the Issuer’s right, title and interest in such
Bankruptcy Surrendered Receivables and all security and documents relating to
such Bankruptcy Surrendered Receivables.  The transfer and absolute assignment
will not require any action by the Depositor, the Issuer or the Indenture
Trustee and will be without recourse, representation or warranty by the
Depositor or the Issuer, except that such Bankruptcy Surrendered Receivables are
free of any Liens, other than Permitted Liens.  After the transfer and absolute
assignment, the Servicer will mark its receivables systems to indicate that the
receivables are no longer Receivables and may take any action necessary or
advisable to transfer and absolutely assign the Acquired Receivables, free from
any Lien of the Depositor, the Issuer or the Indenture Trustee.
14

--------------------------------------------------------------------------------

(c)            Enforcement of Obligation.  The Depositor will enforce the
Servicer’s (or if Cellco is no longer the Servicer, then Cellco’s, in its
individual capacity) acquisition obligation under this Section 4.7.
ARTICLE V
OTHER AGREEMENTS
Section 5.1.      No Petition.  Each party hereto agrees that, before the date
that is one year and one day (or, if longer, any applicable preference period)
after the payment in full of (a) all securities issued by the Depositor or by a
trust for which the Depositor was a depositor or (b) the Notes, it will not
start or pursue against, or join any other Person in starting or pursuing
against, (i) the Depositor, (ii) the Issuer or (iii) the Master Trust,
respectively, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings under any bankruptcy or similar
Law.  This Section 5.1 will survive the termination of this Agreement.
Section 5.2.      Limited Recourse.  The Master Trust agrees that any claim that
it may seek to enforce against the Depositor under this Agreement is limited to
the Master Trust Transferred Property transferred by the Master Trust only and
is not a claim against the Depositor’s assets as a whole or against assets other
than such Master Trust Transferred Property.
Section 5.3.      Termination.  This Agreement will terminate when the Issuer is
terminated under the Trust Agreement.
Section 5.4.      Merger, Consolidation, Succession or Assignment.  Any Person
(a) into which the Master Trust is merged or consolidated, (b) resulting from a
merger or consolidation to which the Master Trust is a party, (c) succeeding to
the Master Trust’s business or (d) that is an Affiliate of the Master Trust to
whom the Master Trust has assigned this Agreement, will be the successor to the
Master Trust under this Agreement.  Within fifteen (15) Business Days after the
merger, consolidation, succession or assignment, such Person will (i) execute an
agreement to assume the Master Trust’s obligations under this Agreement and each
Transaction Document to which it is a party (unless the assumption happens by
operation of Law), (ii) deliver to the Issuer, the Owner Trustee and the
Indenture Trustee an Officer’s Certificate and an Opinion of Counsel each
stating that the merger, consolidation, succession or assignment and the
assumption agreement comply with this Section 5.4 and (iii) notify the Rating
Agencies of the merger, consolidation, succession or assignment.
ARTICLE VI
MISCELLANEOUS
Section 6.1.      Amendments.
(a)            Amendments to Clarify and Correct Errors and Defects.  The
parties may amend this Agreement to clarify an ambiguity, correct an error or
correct or supplement any term of this Agreement that may be defective or
inconsistent with the other terms of this Agreement, in each case, without the
consent of the Noteholders, the Certificateholders or any other Person.  The
parties may amend any term or provision of this Agreement from time to time for
the purpose of conforming the terms of this Agreement to the description thereof
in the Prospectus, without the consent of Noteholders, the Certificateholders or
any other Person.
15

--------------------------------------------------------------------------------

(b)            Other Amendments.  Other than as set forth in Section 6.1(c), the
parties may amend this Agreement to add any provisions to, or change in any
manner or eliminate any provisions of, this Agreement or for the purpose of
modifying in any manner the rights of the Noteholders under this Agreement, with
the consent of the Certificateholders, if either (x) the Issuer or the
Administrator delivers an Officer’s Certificate to the Indenture Trustee and the
Owner Trustee stating that the amendment will not have a material adverse effect
on the Noteholders or (y) the Rating Agency Condition is satisfied with respect
to such amendment.
(c)            Amendments Requiring Consent of Noteholders and
Certificateholders.
(i)            This Agreement may also be amended from time to time by the
parties hereto, with prior written notice to the Rating Agencies and the
Indenture Trustee and, (x) if the interests of the Noteholders are materially
and adversely affected, with the consent of the Noteholders of the Notes
evidencing at least a majority of the Note Balance of the Controlling Class of
Notes and (y) if the interests of the Certificateholders are materially and
adversely affected, with the consent of the Certificateholders evidencing a
majority of the Percentage Interest, for the purpose of adding any provisions to
or changing in any manner or eliminating any of the provisions of this Agreement
or of modifying in any manner the rights of the Noteholders or
Certificateholders under this Agreement.
(ii)            No amendment to this Agreement may, without the consent of all
adversely affected Noteholders or Certificateholders, as applicable, (i) change
the applicable Final Maturity Date on a Note or change the principal amount of
or interest rate or Make-Whole Payment on a Note or (ii) modify the percentage
of the Note Balance of the Notes or the Controlling Class required for any
action.
It shall not be necessary for the consent of the Certificateholders, the
Noteholders or the Indenture Trustee pursuant to this Section to approve the
particular form of any proposed amendment or consent, but it shall be sufficient
if such consent shall approve the substance thereof.  For the avoidance of
doubt, any Noteholder consenting to any amendment shall be deemed to agree that
such amendment does not have a material adverse effect on such Noteholder.  The
manner of obtaining such consents (and any other consents of Certificateholders
provided for in this Agreement or in any other Transaction Document) and of
evidencing the authorization of the execution thereof by the Certificateholders
shall be subject to such reasonable requirements as the Owner Trustee may
prescribe.
(d)            Indenture Trustee Consent.  The consent of the Indenture Trustee
will be required for any amendment pursuant to Sections 6.1(b) or (c) that has a
material adverse effect on the rights, obligations, immunities or indemnities of
the Indenture Trustee.
(e)            Notice of Amendments.  Promptly after the execution of an
amendment, the Depositor will deliver, or will cause the Administrator to
deliver, a copy of the amendment to the Indenture Trustee and the Rating
Agencies, and the Indenture Trustee will notify the Noteholders of the substance
of the amendment.
Section 6.2.      Benefit of Agreement; Third-Party Beneficiaries.  This
Agreement is for the benefit of and will be binding on the parties and their
permitted successors and assigns.  The Issuer
16

--------------------------------------------------------------------------------

and the Indenture Trustee, for the benefit of the Secured Parties, will be
third-party beneficiaries of this Agreement and may enforce this Agreement
against each of the Master Trust and the Servicer.  No other Person will have
any right or obligation under this Agreement.
Section 6.3.      Notices.
(a)            Notices to Parties.  All notices, requests, directions, consents,
waivers or other communications to or from the parties must be in writing and
will be considered received by the recipient:
(i)            for personally delivered, express or certified mail or courier,
when received;
(ii)          for a fax, when receipt is confirmed by telephone, reply email or
reply fax from the recipient;
(iii)         for an email, when receipt is confirmed by telephone or reply
email from the recipient; and
(iv)      for an electronic posting to a password-protected website to which the
recipient has access, on delivery of an email (without the requirement of
confirmation of receipt) stating that the electronic posting has been made.
(b)            Notice Addresses.  A notice, request, direction, consent, waiver
or other communication must be addressed to the recipient at its address stated
in Schedule B to the Transfer and Servicing Agreement, which address the party
may change at any time by notifying the other party.
Section 6.4.      GOVERNING LAW.  THIS AGREEMENT, INCLUDING THE RIGHTS AND
DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT
REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF).
Section 6.5.      Submission to Jurisdiction.  Each party submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State Court sitting in New York, New
York for legal proceedings relating to this Agreement.  Each party irrevocably
waives, to the fullest extent permitted by Law, any objection that it may now or
in the future have to the venue of a proceeding brought in such a court and any
claim that the proceeding was brought in an inconvenient forum.
Section 6.6.      WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF, OR IN CONNECTION WITH, THIS
AGREEMENT OR ANY MATTER ARISING THEREUNDER WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE.
17

--------------------------------------------------------------------------------

Section 6.7.      No Waiver; Remedies.  No party’s failure or delay in
exercising a power, right or remedy under this Agreement will operate as a
waiver.  No single or partial exercise of a power, right or remedy will preclude
any other or further exercise of the power, right or remedy or the exercise of
any other power, right or remedy.  The powers, rights and remedies under this
Agreement are in addition to any powers, rights and remedies under Law.
Section 6.8.      Severability.  If a part of this Agreement is held invalid,
illegal or unenforceable, then it will be deemed severable from the remaining
Agreement and will not affect the validity, legality or enforceability of the
remaining Agreement.
Section 6.9.      Headings.  The headings in this Agreement are included for
convenience and will not affect the meaning or interpretation of this Agreement.
Section 6.10.    Counterparts.  This Agreement may be executed in multiple
counterparts. Each counterpart will be an original and all counterparts will
together be one document.
Section 6.11.    Agreements of the Master Trust.  All and each of the
representations, warranties, undertakings and agreements herein made on the part
of the Master Trust are made and intended not as personal representations,
warranties, undertakings and agreements by or for the purpose or with the
intention of binding Wilmington Trust, National Association in its individual
capacity or in its capacity as Master Trust Owner Trustee under the Master Trust
Agreement, but are made and intended for the purpose of binding only the Master
Trust (a Delaware statutory trust) and the Master Trust’s estate, right, title
and interest in and to the assets of the Master Trust, and this Agreement is
executed and delivered by the Master Trust Owner Trustee solely on behalf of the
Master Trust (a separate legal entity) in the exercise of the powers expressly
conferred upon it as Master Trust Owner Trustee under the Master Trust
Agreement.  Notwithstanding anything in this Agreement to the contrary, no
personal liability or responsibility is assumed hereunder by, or at any time
shall be enforceable against Wilmington Trust, National Association, the Master
Trust Owner Trustee, or any successor in trust on account of any representation,
warranty, undertaking or agreement hereunder of the Master Trust, either
expressed or implied, all such personal liability, if any, being expressly
waived by the other parties hereto.  Wilmington Trust, National Association, in
its individual capacity or in its capacity as Master Trust Owner Trustee, shall
have no duty or responsibility hereunder or under any related document absent
receipt of appropriate written instructions from the Administrator.
Section 6.12.      Electronic Signatures.  Each party agrees that this Agreement
and any other documents to be delivered in connection herewith may be
electronically signed, and that any electronic signatures appearing on this
Agreement or such other documents are the same as handwritten signatures for the
purposes of validity, enforceability, and admissibility.
 [Remainder of Page Left Blank]






18

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed by its duly authorized officer as of the date and year first above
written.

 
VERIZON DPPA MASTER TRUST,
 
as Transferor
       
By:  
Wilmington Trust, National Association, not in its individual capacity but
solely as owner trustee of Verizon DPPA Master Trust
             
By:
/s/ Adam R. Vogelsong                                     

   
Name: Adam R. Vogelsong
   
Title:   Vice President
       
CELLCO PARTNERSHIP d/b/a VERIZON WIRELESS,
 
as Servicer
             
By:
/s/ Kee Chan Sin                                               
   
Name: Kee Chan Sin
   
Title:   Vice President and Assistant Treasurer
             
VERIZON ABS LLC,
 
as Depositor
             
By:
/s/ Kee Chan Sin                                               
   
Name: Kee Chan Sin
   
Title:   Chief Financial Officer
     










--------------------------------------------------------------------------------

Schedule A




Schedule of Receivables

Delivered Electronically to Depositor at Closing


SA-1

--------------------------------------------------------------------------------

Exhibit A




Form of Transfer Notice
U.S. Bank National Association,
as Indenture Trustee and Note Paying Agent
190 South LaSalle Street
Chicago, Illinois 60603
MK-IL-SL7C
Attn: Global Structured Finance / VZOT 2020-C


Verizon ABS LLC
1 Verizon Way
Basking Ridge, NJ 07920
Attn: Treasurer


Verizon Owner Trust 2020-C
c/o Wilmington Trust, National Association
Rodney Square North, 1100 North Market Street
Wilmington, Delaware 19890-1600
Attn:  Corporate Trust Administration


Transfer Notice: Verizon Owner Trust 2020-C
Ladies and Gentlemen:
Under (i) Section 2.1(d) of the Originator Receivables Transfer Agreement, dated
as of November 2, 2020 (the “Originator Transfer Agreement”), between the
various Originators party thereto from time to time and Verizon ABS LLC, as
Depositor, and (ii) Section 2.1(d) of the Master Trust Receivables Transfer
Agreement, dated as of November 2, 2020 (the “Master Trust Transfer Agreement”
and, together with the Originator Transfer Agreement, the “Transfer
Agreements”), among the Master Trust, Cellco Partnership d/b/a Verizon Wireless
(“Cellco”), as Servicer, and Verizon ABS LLC, as Depositor, we notify the
Indenture Trustee, the Depositor and the Issuer that (x) under the Transfer
Agreements, the Master Trust and each of the Originators listed on Schedule I
will transfer to the Depositor the Additional Receivables listed on the Schedule
of Receivables delivered in an electronic file with this Transfer Notice for
[(i)] an aggregate Additional Receivables Cash Transfer Amount for such
Additional Receivables of $[] (the “Current Additional Receivables Cash Transfer
Amount”) on [], 20[    ] (the “Acquisition Date”), which Current Additional
Receivables Cash Transfer Amount will be allocated between the Master Trust and
the applicable Originators as set forth in the immediately following paragraph
[and (ii) an increase in the value of the Class A Certificate [of $[____]] and
(y) under the Transfer and Servicing Agreement, dated as of November 2, 2020,
EA-1

--------------------------------------------------------------------------------

among Verizon Owner Trust 2020-C, as Issuer, Verizon ABS LLC, as Depositor, and
Cellco, as Servicer, Marketing Agent and Custodian (the “Transfer and Servicing
Agreement”), the Depositor will transfer to the Issuer the Additional
Receivables listed on the Schedule of Receivables delivered in an electronic
file with this Transfer Notice for the Additional Receivables Transfer Amount
for such Additional Receivables in the form of [(i)] the Current Additional
Receivables Cash Transfer Amount on the Acquisition Date [and (ii) an increase
in the Class B Certificate Principal Balance of $[____]].  Capitalized terms
used but not defined herein are defined in Appendix A to the Transfer and
Servicing Agreement.
The Indenture Trustee or Note Paying Agent is directed to withdraw from the
Acquisition Account on the Acquisition Date the Current Additional Receivables
Cash Transfer Amount set forth in the immediately preceding paragraph and
deliver that amount to the Depositor who shall deliver $[_________] to the
Master Trust and $[_______] to the applicable Originators.  The Issuer, the
Depositor, the Master Trust and each Originator listed on Schedule I hereto each
represents and warrants to each of the others that the Additional Receivables
Transfer Amount set forth in the immediately preceding paragraph is equal to the
fair market value of the Additional Receivables and either the other Originator
Transferred Property transferred to the Depositor by such Originator, the Master
Trust Transferred Property transferred to the Depositor by the Master Trust or
the Depositor Transferred Property transferred to the Issuer by the Depositor,
as applicable.
[Remainder of Page Left Blank]
EA-2

--------------------------------------------------------------------------------



Very truly yours,


CELLCO PARTNERSHIP d/b/a VERIZON WIRELESS,
    as Administrator






By___________________________________________________________
     Name:
     Title:








EA-3

--------------------------------------------------------------------------------

Schedule I to Exhibit A




List of Originators








Schedule I to Exhibit A

--------------------------------------------------------------------------------

Schedule II to Exhibit A




Schedule of Receivables
Delivered electronically to the Depositor on the Acquisition Date






Schedule II to Exhibit A
